       Case 2:13-cv-01142-AKK Document 22 Filed 01/10/20 Page 1 of 18                   FILED
                                                                               2020 Jan-10 AM 09:42
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

DONALD BROADNAX,                   )
                                   )
     Petitioner,                   )
                                   )
v.                                 )
                                   )         Case No. 2:13-cv-01142-AKK
                                   )         CAPITAL CASE
JEFFERSON DUNN, Commissioner, )
Alabama Department of Corrections, )
                                   )
     Respondent.                   )

           PETITIONER’S RULE 59(e) MOTION TO RECONSIDER,
           ALTER OR AMEND THIS COURT’S FINAL JUDGMENT

      Donald Broadnax presented evidence during state post-conviction

proceedings supporting an alibi defense to the murders for which he was

convicted and sentenced to death. He alleged that his trial counsel were

ineffective for failing to find this evidence. The Alabama courts concluded, and

this Court agreed, that Mr. Broadnax’s attorneys had no duty to look for this

evidence, because he provided them a different alibi. Pursuant to Rule 59(e) of

the Federal Rules of Civil Procedure, Mr. Broadnax files this Motion to

Reconsider, Alter or Amend this Court’s Final Judgment denying his habeas

corpus petition.

I. Standard of Review

      Rule 59(e) does not enumerate the bases for seeking relief in a motion

filed under that rule, but courts considering motions to reconsider have

traditionally granted relief on one of four grounds: (1) “manifest errors of law or

fact upon which the judgment is based”; (2) “newly discovered or previously
                                                                                   1
            Case 2:13-cv-01142-AKK Document 22 Filed 01/10/20 Page 2 of 18



unavailable evidence”; (3) “manifest injustice”; and (4) “an intervening change

in controlling law.” 1 It is proper to raise errors of law and fact in a Rule 59(e)

motion because such a motion “looks back at what was; it does not look

forward at what could have been.” 2 The decision whether to alter or amend its

judgment is within the sound discretion of this Court. 3

II. Timeliness

          A motion under Rule 59 must be filed no later than 28 days after the

entry of judgment. 4 A timely Rule 59 motion tolls the time in which to file a

notice of appeal. 5 This Court entered the final judgment in Mr. Broadnax’s case

on December 13, 2019. 6 Therefore, any Rule 59 motion would be due by

January 10, 2020. This motion is timely.

III. Reasons for granting the motion

          A. This Court’s rejection of Mr. Broadnax’s claim that his trial
          counsel were ineffective for failing to investigate his alibi is
          based on manifest errors of the law governing ineffective
          assistance of counsel.

          Mr. Broadnax argued that his attorneys were ineffective in the guilt

phase of his trial because they did not present evidence that would have shown




1 11 C. Wright, A. Miller & M. Kane, Federal Practice and Procedure § 2810.1, pp. 158–162 (3d

ed. 2003) (Wright & Miller). See also Jenkins v. Anton, 922 F.3d 1257, 1263 (11th Cir. 2019)
(“[W]e have said that a district court may alter or amend a judgment that is based on ‘manifest
errors of law or fact.’”).
2   Jenkins, supra.
3   Am. Home Assurance Co. v. Glenn Estess & Assocs., 763 F.2d 1237, 1238–39 (11th Cir.1985).
4   Fed. R. Civ. P. 59(e).
5   Fed. R. App. P. 4(a)(4)(A).
6   Doc. 21.

                                                                                              2
        Case 2:13-cv-01142-AKK Document 22 Filed 01/10/20 Page 3 of 18



that the state’s timeline for the murder was impossible, and that he had an

alibi that could be independently supported. The Alabama courts and then this

Court rejected that claim, concluding that Mr. Broadnax’s lawyers had no duty

to investigate and find the evidence that counsel presented during his state

post-conviction hearing because Mr. Broadnax had given them a different alibi:

he was working at the Wellborn Cabinet Factory. This conclusion is manifestly

erroneous, legally and factually. This Court should vacate its judgment

denying Mr. Broadnax’s habeas corpus petition, grant relief, and vacate his

conviction and death sentence. 7

              1. Mr. Broadnax presented significant alibi evidence during
              state post-conviction proceedings that could have been
              obtained and presented at his trial.

       During state post-conviction proceedings, Mr. Broadnax presented

unrefuted evidence 8 establishing that he was present and accounted for at the

work release center at 9:00 p.m. If Mr. Broadnax was in Alexander City at 9:00

p.m., he could not have also been in Birmingham at 8:50 p.m. abandoning a




7In the alternative, this Court could vacate the judgment on the deficient performance prong
and then evaluate the state court’s decision on the prejudice prong. If this Court does so, Mr.
Broadnax requests that the Court set a hearing on the prejudice prong since it will have made
a finding that the State court decision is, at some level, objectively unreasonable.
8 The State did not provide any evidence to refute the alibi evidence Mr. Broadnax presented at
his state post-conviction hearing. The Court of Criminal Appeals, with no evidence to support
it, concluded that Mr. Broadnax purposefully wrote the wrong time on the inmate sign-in/sign-
out sheet. “A much more reasonable interpretation of, and likely explanation for, the inmate log
is that Broadnax arrived at the facility at 11:50 p.m. but simply lied when he wrote down 9:00
p.m. in an effort to cover up his involvement in the murders.” Broadnax v. State, 130 So. 3d
1232, 1260 (Ala. Crim. App. 2013). However, there was no evidence to support this conclusion.
Rather than accept exculpatory evidence, the Court of Criminal Appeals chose to contradict it
without proof.

                                                                                                  3
           Case 2:13-cv-01142-AKK Document 22 Filed 01/10/20 Page 4 of 18



car which contained the murdered bodies of his wife and grandson. 9 Trial

testimony established that it would have taken at least 90 minutes to travel the

distance between Birmingham and Wellborn. 10

          Mr. Whetstone, Mr. Broadnax’s case load officer at the work release

center, testified that he came to work sometime between 9:30 p.m. and 10:00

p.m. to start his shift, and that Mr. Broadnax was waiting for him. 11 Mr.

Whetstone’s testimony establishes Mr. Broadnax’s presence at the work release

facility at 9:30 p.m. as follows:

          Q:     Do you remember seeing Donald Broadnax when you came
                 onto your shift, or shortly after you started your shift?

          A:     Yes, I do.

          Q:     And you came on your shift at what time?

          A:     9:30. 12

Mr. Whetstone testified that the first head count was conducted about 15

minutes after the start of his shift. 13 Critically, Mr. Whetstone said that

performing a head count required visually matching an inmate with his bunk




9Vol. 7, TR. 757 (Birmingham Police Detective Vincent Cunningham testifying at trial that the
car was found in Birmingham at “about 8:50 p.m.”). The testimony of people in the
neighborhood was that the car was not there at 8:20 p.m. but was there at 8:50. Doc. 20, p. 3.
10At trial, Detective Cunningham stated that the trip takes “[a]pproximately, I’d say, no more
than an hour and thirty minutes at the most.” Vol. 6, TR. 734.
11   Vol. 37, Tab #R-89, TR. 34.
12   Vol. 37, Tab #R-89, TR. 48.
13   Vol. 37, Tab #R-89, TR. 32.

                                                                                                 4
           Case 2:13-cv-01142-AKK Document 22 Filed 01/10/20 Page 5 of 18



so that an inmate not accounted for in that way would eventually be declared

missing. 14

          This Court accepted uncritically the Court of Criminal Appeals’ assertion

that “[Mr.] Whetstone’s testimony established that he did not see Broadnax the

night of April 25, 1996, until midnight or after.” 15 As shown above, this “factual

finding” is wrong. The testimony, while not exact about the time, was that Mr.

Whetstone’s testimony established that he saw Mr. Broadnax shortly after his

shift started, at 9:30 p.m.

          Because the evidence showed that Mr. Broadnax was at the Alexander

City Work Release Center before 10:00 p.m. that evening, the State’s theory of

the crime, which relied on Mr. Broadnax being in Birmingham at 9:00 p.m.,

falls apart. As Mr. Whetstone testified, Mr. Broadnax was present during the

first, and each subsequent, head count. 16 If Mr. Broadnax had been absent,

Mr. Whetstone would have reported his escape. 17

          Floyd Cumbie, a former corrections officer at the Alexander City Work

Release Center, corroborated Mr. Whetstone’s testimony regarding inmate

accountability procedures in use on April 26. 18 Mr. Cumbie confirmed Mr.



14Vol. 37, Tab #R-89, TR. 39 (Mr. Whetstone recalling that “And then I will go out there, by bed
number, and I will go out there to each bed, and I will look at that sheet. Look at the sheet,
then I look at the bed. And then, I will see if that person is in bed.” He later clarified in direct
response to the Court’s question that “Yes, sir. They have to be on bed [sic] when we count.”).
15   Broadnax v. State, 130 So. 2d. 1232, 1259 (Ala. Crim. App. 2013).
16   Vol. 37, Tab #R-89, TR. 38, 44.
17   Vol. 37, Tab #R-89, TR. 40, 48.
18 Vol. 39, TR. 83 (Mr. Cumbie testifying that head counts required “visually count[ing] every

inmate by sight and then we would compare it to the worksheet to clear our count.”).

                                                                                                  5
           Case 2:13-cv-01142-AKK Document 22 Filed 01/10/20 Page 6 of 18



Whetstone’s testimony that inmates signed in on the inmate sign-in/sign-out

sheet when they arrived at the Work Release Center, while officers were there,

and the inmate sign-in/sign-out sheet was used to verify the counts that were

conducted during the officer’s shifts. 19

          Mr. Cumbie’s testimony established that the inmate sign-in was kept

“outside in the hallway just outside of the correctional officer’s office” and “four

or five feet” from the inmates’ entrance. 20 He also testified that the 9:20 p.m.

count on his shift would not have cleared if Mr. Broadnax was not there

because the inmate sign-in/sign-out sheet indicated that Mr. Broadnax was

there at 9:00 p.m. 21 Mr. Cumbie’s testimony was that the counts always

cleared, so had Mr. Broadnax not been there at 9:00 p.m., the inmate count

would not have cleared, or had he signed in at 9:00 p.m. and not been there,

the count would not have cleared. 22

          But this was not the only evidence presented in State court that

supported a defense that Mr. Broadnax could not have committed these

murders. Roger Stolz’s affidavit asserted that on the evening of April 25, 1996,

he (not Mr. Broadnax) was working late at the Wellborn Cabinet Factory, and




19 Vol. 39, TR. 84-85, 90 (Mr. Cumbie clarified on cross that correctional officers visually

observed and searched inmates as they signed in: “Q: Was it routine for you or another
employee of the center to actually watch residents as they signed in or signed out to make sure
that the time that they signed in and out was the proper time? A: Yes, sir. When they signed in,
it was -- as they came in, the officer that would shake them down would call their names out.”).
20   Vol. 39, TR. 85.
21   Vol. 39, TR. 83-84.
22 Vol. 39, TR. 83 (Mr. Cumbie testifying that “the sign-in/sign-out sheet was [an] indirect

correlation with the count, they both had to match to clear the count.”).

                                                                                               6
            Case 2:13-cv-01142-AKK Document 22 Filed 01/10/20 Page 7 of 18



left the plant at approximately 10:30 p.m. with Mark Chastain after Chastain

set the alarm. 23 Donald Bowden, an inmate van driver, substantiated that on

the evening of April 25, 1996, he collected Mr. Broadnax at the Wellborn

Cabinet shop between 9:00 p.m. and 10:00 p.m. 24

          In sum, four disinterested witnesses corroborated Mr. Broadnax’s alibi

that at the time of the murders, that he was incarcerated, and accounted for,

some seventy-five miles away from Birmingham at the Work Release Center in

Alexander City, Alabama. That two of these witnesses were correctional officers

would have made them more credible in the jury’s mind. It is fair to conclude

that these several alibi witnesses readily could have altered the outcome of his

trial. 25

          The Court of Criminal Appeals and this Court bypassed the strength of

this evidence and focused on the fact that this evidence contradicted the story

that Mr. Broadnax originally told the police and his attorneys. However, as

detailed below, the fact that a client tells their attorney a story that does not

pan out does not absolve counsel from the duty to investigate a defense.

                 2. This Court’s legal conclusion that Mr. Broadnax’s attorneys
                 were not required to further investigate his alibi is manifestly
                 erroneous because it failed to apply the Supreme Court’s
                 precedent on ineffective assistance of counsel.




23   Vol. 36, C. 917.
24   Vol. 39, TR. 89-90.
25See Ramonez v. Berghuis, 490 F.3d 482, 489-90 (6th Cir. 2007)(where a trial “boil[s] down to
a credibility contest,” there is a “reasonable probability that the jury would have altered the
verdict” based upon the testimony of additional corroborating witnesses for the defense).

                                                                                              7
           Case 2:13-cv-01142-AKK Document 22 Filed 01/10/20 Page 8 of 18



          In the face of this unrefuted evidence, the Alabama courts and this Court

concluded that Mr. Broadnax’s attorneys were not ineffective for failing to

discover and present this evidence. This Court focused on the deficient

performance prong of Strickland v. Washington and concluded:

          Based on this record, “trial counsel cannot reasonably be faulted
          for failing to discover information which was within [Broadnax’s]
          personal knowledge . . . but which [he] failed to disclose to his trial
          counsel.” Dallas v. Dunn, No. 2:02-CV-777-WKW, 2017 WL
          3015690, at *65 (M.D. Ala. July 14, 2017).Moreover, counsel’s
          performance was not deficient because they failed to investigate
          Broadnax’s whereabouts at 9:00 p.m. on the night of the murders
          on the “off-chance” they would find that he was in fact not at
          Welborn as he had represented to counsel. Indeed, prior to the
          second amended Rule 32 petition, the record contains nothing that
          suggests or hints that Broadnax returned to the WRC at 9:00 p.m.
          Accordingly, Broadnax has not proven that the ACCA’s decision
          regarding counsel’s investigation of his alibi defense was based on
          an unreasonable determination of the facts in light of the evidence
          presented or was contrary to or an unreasonable application of
          Strickland. 26

In rejecting this claim, the Court only cited in passing the salient Supreme

Court precedent on the subject of counsel’s duty to investigate and ignored

that there is a duty to investigate even if your client confesses.

          The Alabama Court of Criminal Appeals found that Mr. Broadnax did not

prove deficient performance because Mr. Broadnax told his trial counsel he was

at Wellborn during the murders. Therefore, the CCA opined that trial counsel

properly limited the scope of their investigation based upon “the information




26   Doc. 20, p. 31.

                                                                                    8
            Case 2:13-cv-01142-AKK Document 22 Filed 01/10/20 Page 9 of 18



supplied by their client.” 27 However, this conclusion, which this Court found

reasonable, is contrary to Supreme Court precedent.

          “Although a defendant’s proclamation of innocence ... may affect the

advice counsel gives,” it “does not relieve counsel of his normal responsibilities

under Strickland.” 28 As such, “[]even if the alibi was suggested by [Mr.

Broadnax], counsel [could not] neglect to investigate both the possible alibi and

alternative defenses.” 29

          The Supreme Court held in Rompilla v. Beard 30 that a defendant’s

unhelpfulness respecting his case does not negate counsel’s independent duty

to investigate. In Rompilla, counsel conducted some mitigation investigation,

but declined to review prior conviction records they knew the prosecution

would use at sentencing. “If the defense lawyers had looked in the file on

Rompilla’s prior conviction, it is uncontested they would have found a range of

mitigation leads that no other source had opened up.” 31

          “Rompilla’s own contributions to any mitigation case were minimal” and

“[t]here were times when Rompilla was even actively obstructive by sending

counsel off on false leads.” 32 Indeed, the Third Circuit found that “neither

Rompilla himself nor any family member even hinted at the problems on which



27   Broadnax v. State, 130 So. 3d 1232, 1257 (Ala. Crim. App. 2013).
28   Burt v. Titlow, 134 S. Ct. 10, 17 (2013).
29   Bemore v. Chappell, 788 F.3d 1151, 1164 (9th Cir. 2015).
30   545 U.S. 374 (2005).
31   Rompilla, 545 U.S. at 390.
32   Id. at 381.

                                                                                     9
          Case 2:13-cv-01142-AKK Document 22 Filed 01/10/20 Page 10 of 18



Rompilla’s ineffective assistance claim is based.” 33 Nonetheless, the Supreme

Court held that “failure to examine Rompilla’s prior conviction file fell below the

level of reasonable performance.” 34 In doing so, it quoted the 1982 ABA

Standards for Criminal Justice 4–4.1 (2d ed. 1982 Supp.), affirming, in relevant

part, “[t]he duty to investigate exists regardless of the accused’s admissions or

statements to the lawyer ....” 35

          “The proper measure of attorney performance remains simply

reasonableness under prevailing professional norms.” 36 Under prevailing

professional norms extant in 1996, it was objectively unreasonable for counsel

to premise an investigation solely on what Mr. Broadnax said or did not say

about the crime. Counsel had an obligation “‘to conduct a prompt investigation

of the circumstances of the case and to explore all avenues leading to facts

relevant to the merits of the case.’” 37 Similarly, the 1989 American Bar

Association Guidelines, which applied at the time of Mr. Broadnax’s trial,

required that counsel conduct “independent investigations relating to the




33Rompilla v. Horn, 355 F.3d 233, 241 (3d Cir. 2004), rev'd sub nom. Rompilla v. Beard, 545
U.S. 374, 125 S. Ct. 2456, 162 L. Ed. 2d 360 (2005).
34   Rompilla, 545 U.S. at 383.
35 Id. at 387. This duty to investigate is not something created by the American Bar Association
standards in capital cases. It exists in civil matters as well. See e.g. Chemtall v. Citi-Chem. Inc.,
992 F. Supp. 1390, 1409, n.21 (S.D. Ga, 1998) (“In light of these facts, King's Georgia counsel
is reminded of his duty to reasonably investigate the factual and legal grounds
before filing further defensive pleadings. He cannot merely rely on what his client tells him.”)
36   Strickland v. Washington, 466 U.S. 668, 688 (1984).
37 Bobby v. Van Hook, 558 U.S. 4, 7 (2009) (quoting the American Bar Association Standards

for Criminal Justice in effect in 1985).

                                                                                                  10
           Case 2:13-cv-01142-AKK Document 22 Filed 01/10/20 Page 11 of 18



guilt/innocence phase.” 38 It also required counsel to “explore the existence of

other potential sources of information relating to the offense ....” 39 And it

provided that “the investigation for preparation of the guilt/innocence phase of

the trial should be conducted regardless of any admission or statement by the

client concerning facts constituting guilt.” 40

          This Court failed to address Mr. Broadnax’s claim of ineffective

assistance in the light of this precedent. Rather, it cited to a district court

opinion from a different district, concluding that ““trial counsel cannot

reasonably be faulted for failing to discover information which was within

[Broadnax’s] personal knowledge . . . but which [he] failed to disclose to his

trial counsel.” 41 That statement has no citation supporting it, because it

cannot. Supreme Court precedent does not permit a court to reject wholesale a

claim of ineffective assistance of counsel because the client did not provide any

information to support the claim. 42 This court absolved defense counsel of their

deficient performance in the face of evidence that was easily obtained and

which would have undermined if not entirely eroded the State’s case against

Mr. Broadnax.

          Mr. Broadnax’s attorneys failed to make any informed judgment about



38ABA Guidelines for the Appointment and Performance of Counsel in Death Penalty Cases
11.4.1(B) (1989).
39   Id. at 11.4.2(B).
40   Id. at 11.4.1(B) (emphasis added).
41   Doc. 20, p. 31.
42 Strickland, 466 U.S. at 690-691; Williams (Terry) v. Taylor, 529 U.S. 362, 396 (2000); Wiggins

v. Smith, 539 U.S. 510, 524-25 (2003).

                                                                                              11
          Case 2:13-cv-01142-AKK Document 22 Filed 01/10/20 Page 12 of 18



which defense to pursue in this case because they did not have information to

make such an informed judgment. 43 Instead, counsel abandoned efforts to

establish an alibi early on, after failing to find corroboration for Mr. Broadnax’s

account of his whereabouts:

         Specifically, Brower said that Broadnax told them that he was at
         Welborn[sic] the entire day and evening of the murders, although
         Broadnax was unable to provide a single alibi witness who had seen him
         at Welborn after approximately 6:30 p.m. In addition, Brower testified
         that Broadnax had said that he was on the telephone with Wanda
         Broadnax, his sister-in-law, at the approximate time the bodies were left
         in Birmingham but that telephone records obtained by the State did not
         support the assertion and there was no other corroboration. As a result,
         Brower said, he and Bender could not present evidence that Broadnax
         was on the telephone at Welborn[sic] at approximately 9:00 p.m. the
         night of the murders without calling Broadnax himself to testify, which,
         in Brower’s opinion, would have been harmful to the defense. 44

This testimony confirms that Mr. Broadnax’s counsel performed a cursory

investigation, limited to interviewing only alibi witnesses Mr. Broadnax could

identify 45 and reviewing phone records obtained by the State. Mr. Brower and

Mr. Bender were representing a man who was accused of committing a murder

while he was incarcerated, yet incredibly, they obtained no records from the




43 House v. Balkcom, 725 F.2d 608, 618 (11th Cir. 1984) (“While we do not require that a

lawyer be a private investigator in order to discern every possible avenue which may hurt or
help the client, we do require that the lawyer make an effort to investigate the obvious. Pretrial
investigation, principally because it provides a basis upon which most of the defense case must
rest, is, perhaps, the most critical stage of a lawyer’s preparation.”) (Emphasis added).
44   Broadnax, 130 So. 3d at 1253 (footnote omitted).
45See Vol. 26, TR. 76-77 (counsel testifying there were “[no defense witnesses] for us to
subpoena. There was nobody – he obviously told us he didn’t do it. There was nobody we could
subpoena to say he didn’t do it because he was with me or somewhere else at the time. All of
the witnesses we were aware of where people who saw him driving away in the car, people who
saw him come back to the work release center.”); Washington v. Smith, 219 F.3d 620, 631 (7th
Cir. 2000) (“Telling a client, who is in custody awaiting trial, to produce his own witnesses (as
did Mr. Engle) falls painfully short of conducting a reasonable investigation ....”).

                                                                                               12
           Case 2:13-cv-01142-AKK Document 22 Filed 01/10/20 Page 13 of 18



work release center where Mr. Broadnax was incarcerated, and did not speak

to Mr. Broadnax’s counselor or other corrections officials. 46 In other words,

they did not investigate the obvious.

          Further, defense counsels’ concern about having Mr. Broadnax testify

would have been completely alleviated if they had done a proper investigation.

Instead of Mr. Broadnax testifying, there would have been testimony from

corrections officers and official records of the Department of Corrections. Yet,

counsel failed to uncover any of this evidence.

          “[S]trategic choices made after less than complete investigation are

reasonable precisely to the extent that reasonable professional judgments

support the limitations on investigation.” 47 Thus, “[i]f trial counsel’s

investigation of a potential alibi defense was unreasonably limited, then trial

counsels’ decision not to present an alibi defense is too ill-informed to be

considered reasonable.” 48 Defense counsel stated that they directed their

investigator to try to find information to support an alibi for Mr. Broadnax, who

insisted, and insists to this day that he did not commit this crime, but they

allegedly found no exculpatory evidence. 49 In defense counsel’s own testimony,


46   Vol. 26, TR. 76-77.
47 Code v. Montgomery, 799 F.2d 1481,1484 (quoting Strickland, 466 U.S. at 691); Baxter v.
Thomas, 45 F.3d 1501, 1514 (11th Cir. 1995) (“[O]ur case law rejects the notion that a
‘strategic’ decision can be reasonable when the attorney has failed to investigate his options
and make a reasonable choice between them.”) (quoting Horton v. Zant, 941 F.2d 1449, 1462
(11th Cir.1991)).
48   Stitts v. Wilson, 713 F.3d 887, 891 (7th Cir. 2013).
49Vol. 26, TR. 85-86. (“If we could have found somebody who could say he was here at that
time or he was talking to me at that time so he couldn’t have been up in Elyton Village, well,
obviously we would have dug that person up and brought him to court. There was nobody like
that.”) As the state post-conviction hearing showed, this statement was not accurate.

                                                                                                 13
          Case 2:13-cv-01142-AKK Document 22 Filed 01/10/20 Page 14 of 18



they would have called a witness to support Mr. Broadnax’s alibi if they could

find one, but “[t]here was nobody like that.” 50 In other words, defense counsel

performed an inadequate investigation.

          Counsel could in fact have presented alibi witnesses. In fact, at Mr.

Broadnax’s hearing, he presented corrections officers, fellow inmates, and

documents which supported Mr. Broadnax’s defense. All of this evidence

verified his presence at the work release center, disproved the State’s timeline

for the murders and casted doubt on the credibility of the prosecution’s

witnesses and evidence. Further, each post-conviction witness testified that no

one from Mr. Broadnax’s trial defense team spoke with them. 51

          The clearest illustration of this Court’s manifestly erroneous legal

conclusions is its acceptance of the ACCA’s wholly incorrect view that Mr.

Broadnax was required to provide all of the information to his lawyers, and his

failure to do so meant that they did not perform deficiently. 52 To take the

ACCA’s conclusion to its logical extreme, no defense counsel can be ineffective

for failing to investigate any defense, mitigation, or any other helpful fact, that


50   Vol. 26, TR. 85-86.
51See, e.g., Vol. 38, TR. 86 (Floyd Cumbie testifying that at no time during 1996 and 1997 did
anyone representing Mr. Broadnax ask to speak to him personally, and he was never informed
that anyone representing Mr. Broadnax asked the Warden for permission to talk to him.); Vol.
38, TR. 93 (Donald Bowden testifying that no one representing Mr. Broadnax ever spoke to him
prior to Mr. Broadnax’s trial.); Id. (The Court asking: “No one from the defense – the defense
lawyer – Mr. Broadnax’s lawyer, let me ask it real plain. Did they contact you to ask you to
testify concerning events of the night that his wife was killed.” Mr. Bowden testified that “The
only people that I was contacted by would be the DA’s office.” Mr. Bowden also stated that the
prosecution threatened him.); Vol. 37, TR. 64 (Mr. Whetstone testifying that no defense
attorney or investigator ever questioned him on Mr. Broadnax’s behalf at the time of trial).
52Doc. 20, p. 26 (“In rejecting Broadnax’s contention, the ACCA held that Broadnax is
essentially attacking his lawyers for information he never provided them, and that
consequently, counsel did not perform deficiently.”) (citation omitted).

                                                                                             14
        Case 2:13-cv-01142-AKK Document 22 Filed 01/10/20 Page 15 of 18



did not come from the defendant himself. This Court never addressed Rompilla

directly and completely, and its opinion squarely contradicts Rompilla and is

manifestly erroneous.

       This Court’s failure to properly address the Supreme Court precedent

that addresses the extent to which counsel must investigate in the face of

contrary information or indeed obstruction from the defendant is manifest

error of the type that requires the final judgment to be vacated. 53

       B. This Court’s conclusion that Mr. Broadnax was not denied due
       process of law because the state court refused to allow admissible
       evidence to be presented during state post-conviction proceedings is
       manifestly erroneous and fails to take into account relevant
       Supreme Court precedent.

       At Mr. Broadnax’s post-conviction hearing, his expert, Dr. Ken Benedict,

was not permitted to testify to hearsay information 54 he obtained while working

on Mr. Broadnax’s case. There is no dispute that had Dr. Benedict testified at

trial, he would have been permitted to testify in full. This Court agreed with the

Alabama Courts that Mr. Broadnax was not denied due process of law. That

conclusion is manifestly erroneous.

       This Court concluded that Mr. Broadnax was not denied due process of

law, because he could have testified at his hearing, and could have called the

witnesses that Dr. Benedict spoke to during his research. Therefore, he had an




53 This Court expressly did not reach the Court of Criminal Appeals’ prejudice prong ruling,
therefore; it would be appropriate, after vacating its judgment, to assess the prejudice ruling
from the state court.
54Mr. Broadnax did not concede that this information was hearsay in his petition and still does
not, but for purposes of this argument will assume the information was hearsay.

                                                                                                  15
           Case 2:13-cv-01142-AKK Document 22 Filed 01/10/20 Page 16 of 18



opportunity to present the evidence. 55 However, in reaching this conclusion,

this Court never addressed the application of the Supreme Court’s decision in

Sears v. Upton. 56

          In Sears, the Supreme Court held that “we have also recognized that

reliable hearsay evidence that is relevant to a capital defendant's mitigation

defense should not be excluded by rote application of a state hearsay

rule.” 57 Sears does not contain a “unless the defendant can provide the

information in a different manner” exception. Mr. Broadnax’s expert was

severely curtailed in what he could testify to, limited only to testifying about

the tests that he performed. This Court did state that if it had found deficient

performance, it would have considered Dr. Benedict’s proffered testimony. 58

However, by its very nature, proffered testimony is a summary and more

truncated than fully explored testimony. It would have been appropriate for

this Court to hold an evidentiary hearing on the question of prejudice, where

Dr. Benedict would have been allowed to testify in full.

          The inherent contradiction in Alabama’s law, as acknowledged by the

State, 59 is that Dr. Benedict could have testified in full at the original penalty

phase of the trial, but could not testify in the same manner to prove that


55   Doc. 20, p. 43.
56561 U.S. 945 (2010). Mr. Broadnax brought Sears to the attention of this court in his reply
brief. Doc. 19, pp. 45-46.
57   561 U.S. at 950, n.3.
58   Doc. 20, p. 45, n.13.
59 Vol. 38, pp. 22-23 (“[T]he rules of evidence including the hearsay rule apply in Rule 32 cases.
I understand that at the penalty phase the rules of evidence are relaxed and hearsay is allowed
in for purposes of mitigation.”).

                                                                                                16
      Case 2:13-cv-01142-AKK Document 22 Filed 01/10/20 Page 17 of 18



defense counsel were ineffective for not calling someone like him. Rote

application of this rule denied Mr. Broadnax due process of law and a fair post-

conviction proceeding. This Court should vacate its judgment and find that

Alabama’s application of the hearsay rule in state post-conviction to exclude

otherwise admissible evidence violates due process. Mr. Broadnax asks this

Court to hold an evidentiary hearing on all claims where Dr. Benedict’s

testimony was relevant, or remand the case to state court with an order to

conduct a new hearing where Dr. Benedict may testify in full.

IV. Conclusion

      For the above reasons, Mr. Broadnax respectfully requests this Court to

amend or vacate its judgment and grant him habeas corpus relief.

                                     Respectfully submitted,

                                     /s/ John Anthony Palombi
                                     John Anthony Palombi
                                     KY Bar No. 86784
                                     Assistant Federal Defender
                                     Federal Defenders
                                     Middle District of Alabama
                                     817 S. Court Street
                                     Montgomery, AL 36104
                                     Telephone: 334.834.2099
                                     Email: john_palombi@fd.org

                                     /s/ Leslie S. Smith
                                     Leslie S. Smith
                                     ASB-0785-T71L
                                     Assistant Federal Defender
                                     Federal Defenders
                                     Middle District of Alabama
                                     817 S. Court Street
                                     Montgomery, AL 36104
                                     Telephone: 334.834.2099
                                     Email: leslie_smith@fd.org


                                                                                17
      Case 2:13-cv-01142-AKK Document 22 Filed 01/10/20 Page 18 of 18




                        CERTIFICATE OF SERVICE

     I hereby certify that on January 10, 2020, I filed the above memorandum

with the Clerk of the Court using the CM/ECF system.


                                  /s/John Palombi
                                  Counsel for Petitioner




                                                                          18
